Citation Nr: 0711855	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  02-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to July 
1972.

Procedural history

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).     

Service connection was initially granted for a right knee 
lateral meniscus tear in a July 1992 VA rating decision.  A 
10 percent disability rating was assigned.

In a December 1997 rating decision, the RO increased the 
veteran's disability rating for a right knee disability from 
10 percent to 20 percent.  In a May 2001 rating decision, the 
RO proposed a reduction from 20 percent to 10 percent, and 
implemented that reduction in a March 2002 rating decision.  
The veteran disagreed and timely appealed.

In a November 2003 decision, the Board remanded the claim for 
further development.  In a March 2004 rating decision, the RO 
restored the 20 percent disability evaluation.  

In a November 2004 decision, the Board again remanded the 
case.  In an August 2006 rating decision, the RO granted an 
increase in the disability rating, evaluating the veteran's 
right knee as 30 percent disabling.  Specifically, the RO 
assigned a 
20 percent disability rating under Diagnostic Code 5257 and a 
separate 10 percent rating under Diagnostic Code 5260.  The 
claims folder has been returned to the Board for further 
appellate proceedings.




FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by laxity and instability, requiring the use of a 
knee brace and cane to assist ambulation.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected right 
knee, so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating have not been met 
for the veteran's service-connected right knee disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).

2.  The criteria for referral for increased disability rating 
for the veteran's right knee disability on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected right knee disability.  In substance, he contends 
that his disability is more severe than is currently 
recognized by VA in the assigned disability rating.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in an April 2005 VCAA letter 
that in order to establish entitlement to an increased 
disability rating for a service-connection disability, 
the evidence must show that his service-connected 
disability "has gotten worse."  See VCAA letter, page 
5.  

The veteran was informed that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, and that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim (VA examinations 
were in fact completed in March 2000 and May 2001).

The veteran was informed that VA would, on the veteran's 
behalf, attempt to obtain relevant records not held by a 
Federal agency, to include employment records and 
private medical records, so long as he provided 
sufficient information to allow VA to obtain them.  

The veteran was further asked that "[I]f you have 
evidence that has not previously been considered in your 
possession . . . that pertains to your claim, please 
send it to us."  See VCAA letter, page 2.

Thus, the veteran was essentially asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements, (1) veteran status, 
(2) current existence of a disability and a (3) connection 
between the veteran's service and the disability, were not at 
issue because the RO granted service connection. With regard 
elements (4) and (5), degree of disability and effective 
date, the Board observes that the veteran was specifically 
informed of both elements in a letter dated October 2006.

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records, and reports 
of VA medical examinations and VA medical treatment of the 
veteran.  

The veteran was provided with VA examinations in March 2000 
and May 2001.  The reports of the medical examinations and 
reviews reflect that the examiners recorded the veteran's 
past medical history, noted his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.

The Board observes that the veteran's representative has 
requested the Board to remand the claim for another physical 
examination.  See Appellant's Post-Remand brief, dated March 
16, 2007.  However, the representative provides no specific 
reason for another examination, other than an allegation the 
May 2001 examination is too old.  The representative cites 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [holding 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, 
the VA must provide a new examination].  

After having carefully considered the matter, the Board 
believes that the evidence now of record is adequate to rate 
the veteran's disability in an informed manner.    

Crucially, there is no evidence that the veteran's knee 
disability has worsened in recent years.  In that connection, 
the Board notes that the record includes a January 2003 
treatment record which reflects the condition of the 
veteran's right knee had not significantly changed since the 
May 2001 examination.  There is no subsequent evidence to the 
contrary.  

Additionally, as is discussed in greater detail below, the 
veteran already receives the maximum disability rating 
provided under the pertinent diagnostic code.  Thus, there is 
no indication that another examination would provide evidence 
that would increase the disability rating, and neither the 
veteran nor his representative has contended that the Board 
should rate his disability on an extraschedular basis.  

The Court addressed this issue in Duenas v. Principi, 18 Vet. 
App. 512 (2004).  There, the Court held that where no 
"reasonable possibility" exists that a medical examination 
would aid the veteran in substantiating a claim, VA need not 
provide an examination with respect to that claim.  In this 
case, the record clearly indicates that the veteran's current 
disability is rated at the highest possible disability 
evaluation, and an additional examination would not assist 
the veteran's claim.
As the Court has stated: "VA's . . . 'duty to assist' is not 
a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim." Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

The Board also notes that it is the veteran's responsibility 
to present and support a claim for benefits.  See 38 C.F.R. § 
5107(a) (West 2002).  If the veteran or his representative 
believed that there was any evidence which would reasonably 
support his claim for an increased rating, it was incumbent 
on him to identify or provide it.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) [VA's duty to assist a veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf pertaining to the issues addressed in this decision.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The Board specifically notes that the veteran 
elected in writing not to appear at a hearing regarding his 
claim.

Accordingly, the Board will proceed to a decision on the 
merits.  



Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Analysis

In the August 2006 supplemental statement of the case, the RO 
assigned two separate disability evaluations for the 
veteran's right knee disability: 20 percent disability under 
Diagnostic Code 5257 for instability and 10 percent under 
Diagnostic Code 5260 for the meniscus tear itself.  

In reaching its decision, the RO determined that the VA 
General Counsel precedential opinion allowing for assignments 
separate evaluations for arthritis and instability of the 
knee operated in this case to allow for separate evaluations 
for the medial meniscal tear itself instability resulting 
from the tear.  See VAOPGCPREC 23-97, citing Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

The Board finds that such reliance on the VA OGC opinion is 
not warranted.
The General Counsel's opinion is very narrow and its 
application should be narrowly applied.  The General Counsel 
opinion provides that a veteran who has arthritis and 
instability of the knee may be rated separately, so long as 
that arthritis is diagnosed by x-ray evidence and that any 
separate rating must be based upon additional disability.  In 
this case, arthritis has specifically not been identified on 
x-ray examinations.  The record includes x-ray evidence from 
August 1993, June 1996, October 1997 and February 2002.  None 
of the x-ray reports indicate that arthritis was present in 
the veteran's right knee.  Thus, the medical evidence in this 
case does not include  x-ray evidence of arthritis, nor does 
the evidence suggest any physical impairment caused by 
arthritis.  Indeed, the veteran himself has focused primarily 
on right knee instability.

In short, the Board finds that there is no evidence of record 
indicating that the application of Diagnostic Code 5003 in 
addition to Diagnostic Code 5257 would be appropriate in this 
case.  Accordingly, the assignment of separate disabilities 
under VAOPGCPREC 23-97 is inappropriate in this case.  

Although the Board disagrees with the RO as to the matter of 
assignment of separate ratings, the Board's decision does not 
affect the veteran's current disability rating.  The 
veteran's knee disability has been rated 30 percent disabling 
under the two different diagnostic codes; the Board finds 
that he should be rated 30 percent under Diagnostic Code 5257 
alone.  The instability caused by the service-connected 
meniscal tear is undoubtedly severe requiring the use of a 
brace and a cane for ambulation.

The Board observes that a 30 percent rating is the highest 
rating provided under Diagnostic Code 5257.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  However, the Court has held that 
where a diagnostic code is not predicated on a limited range 
of motion alone, as with Diagnostic Code 5257, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).    

In addition, since the veteran is now receiving the maximum 
30 percent disability rating under Diagnostic Code 5257, 
DeLuca considerations are also not applicable for that 
reason.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 



Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  
See VAOPGCPREC 6-96.  The RO has considered the application 
of an extraschedular evaluation in the August 2006 
supplemental statement of the case; the Board will likewise 
consider its application.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required any hospitalization, much less frequent 
hospitalization for his right knee disability.  There is 
nothing in the record indicating that the service-connected 
knee condition resulted in any time lost from work.  There is 
no record evidence that the veteran is occupationally 
impaired beyond the level contemplated in the assigned 
disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is a 
recognition that industrial capabilities are impaired].  Nor 
is there any evidence of an unusual clinical picture, such as 
unfavorable ankylosis, or any other reason why additional 
disability should be assigned.

For these reasons, the Board has determined that application 
of extraschedular evaluation is not warranted.

Conclusion

For reasons stated above, the Board concludes that an 
increased disability rating is not warranted for the 
veteran's service-connected right knee.  A preponderance of 
the evidence is against the veteran's claim.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for the 
service-connected right knee disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


